Citation Nr: 1758448	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.   

The Veteran failed to report for a scheduled hearing in December 2016.  The hearing request is deemed withdrawn because the Veteran failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. § 20.704 (2017).

There is a Statement in Support of Claim, dated in December 2016, in which "MWH acc. rep." states that the Veteran wished to withdraw his claim.  Subsequently, the American Legion wrote to VA stating that they have no such representative and that the Veteran's claim has not been withdrawn.  Consequently the claim is considered to be in appellate status before the Board.  


FINDINGS OF FACT

1.  Hypertension first manifested many years after service and is not causally or etiologically related to service.

2.  Hypertension is not caused by, or increased in severity beyond the natural progress of the disease, by the service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C. §§ 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence regarding the issues decided below.  The Veteran's service treatment records (STRs) and his VA treatment records have been associated with the record.  The Veteran has been provided a VA medical examination and VA medical opinions have been obtained.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of hypertension may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In this case, there is no presumed service connection because hypertension was not medically diagnosed within one year of discharge and such a finding is not capable of lay observation.

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b).


III.  History and Analysis

The Veteran contends that his current hypertension was either caused or worsened beyond its normal progression (i.e., aggravated) by his service-connected diabetes mellitus.  He stated on his February 2014 substantive appeal that there is no way to be certain that he did not have diabetes before 2006.   He said that in May 2002, when he found out that he had hypertension, he was also told that he was borderline for diabetes. 

The Board finds that the weight of the evidence is against a finding that current hypertension was either caused or aggravated by the service-connected diabetes mellitus.  The Veteran was provided a VA examination in September 2012.  The VA examiner opined that the Veteran's hypertension was less likely than not caused by, or the result of, service-connected diabetes mellitus.  When providing rationale for the medical opinion, the VA examiner explained that there was no evidence of diabetic renal disease and, therefore, the Veteran's diabetes could not have caused his hypertension. 

In April 2015 the Veteran's claims file was reviewed by another VA physician.  She noted that the Veteran had essential hypertension and diabetes mellitus and that both were currently well controlled.  She further noted that the Veteran had a normal bun/creatinine ratio and no evidence of diabetic nephropathy.  She opined that this indicated that it was less likely than not that the Veteran's hypertension has been aggravated beyond the normal disease progression by diabetes mellitus.  

The September 2012 and April 2015 VA examiners have medical training and expertise as physicians, had adequate information on which to base the medical opinions, and provided adequate rationale based on an accurate medical history and medical principles.  For these reasons, the collective VA medical opinions are of significant probative value and weigh against a finding of service connection for hypertension on a secondary basis.  There are no medical opinions to the contrary of record.

In a November 2017 Informal Hearing Presentation, the representative included links to internet medical articles discussing hypertension and obesity, as well as hypertension and diabetes mellitus.  The medical article entitled "Diabetes and Hypertension: Is there a Common Metabolic Pathway" notes that both hypertension and diabetes mellitus were end results of a metabolic syndrome and may develop one after the other in the same individual; however, the medical article does not suggest that diabetes mellitus either causes or worsens hypertension.  The medical article entitled "Defining Adult Overweight and Obesity" gives a definition of obesity but does not mention hypertension or diabetes.  For these reasons, and because none of the medical articles considered the specific facts in this case, the Board finds that the medical articles have minimal probative value and are outweighed by the VA medical opinions, which did consider the specific facts in this Veteran's case.

The Board has considered the lay assertions set forth by the Veteran and his representative, that his claimed hypertension disability is related to his service-connected diabetes mellitus.  In this case, however, the Board does not find that a lay person is competent to provide an opinion as to etiology.  The etiology of his hypertension involves complex medical matters beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The question of etiology for this issue goes beyond a simple and immediately observable cause-and-effect relationship.  Additionally, the Board finds the VA examiners' opinions more probative for the reasons described previously.  While the Veteran's statements have been considered, the opinions of trained medical professionals are more probative. 

The Board further finds that the lay and medical evidence demonstrates that hypertension was not manifest during service or for many years after discharge from service.  Review of the service treatment records shows that the blood pressure readings were within normal limits during service, to include at the September 1970 service separation examination (i.e., 120/80).  Also, on the September 1970 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had high or low blood pressure.  A May 2002 VA outpatient record notes that the Veteran reported that he was first told he had hypertension the year before.  The evidence does not indicate, and the Veteran does not allege, that the hypertension that first developed many years after discharge from service is caused by or otherwise related to service.  Accordingly, service connection on a direct basis is not warranted.

Thus, the weight of the evidence is against a finding that hypertension was incurred in or was otherwise caused by active service, or was caused or aggravated by service-connected diabetes mellitus.  In consideration of the foregoing, the Board finds that a preponderance of the evidence weighs against service connection for hypertension, including as secondary to the service-connected diabetes mellitus, so the appeal must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


